PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/330,355
Filing Date: 9 Sep 2016
Appellant(s): ENDOVASCULAR INSTRUMENTS, INC.



__________________
L. Grant Foster (Reg. No.: 33,236)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/29/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	With respect to arguments 1-3 on pages 8-10, Appellant argues that Evans does not explicitly or inherently teach “a single loop…having an initial size consistent with a diameter of a cylindrical interface between an arterial wall and a plaque deposit within an artery; wherein the initial size of the loop is expandable to an enlarged size by the two shape-retaining wires while located at the cylindrical interface, ... and wherein the loop is configured to be displaced in a distal direction to dissect the plaque deposit from a stretched wall of the artery to form an annular gap.”
The examiner disagrees.  Evans discloses a ring stripper system for more efficient and more effective removal of plaque from an artery, the ring stripper system comprising: an elongated manual control (combination of proximal parts of two wire portions of 302 and 306, Figs. 18 and 19B-19E) including two shape-retaining wires (two wire portions of 302, Fig. 18) having distal ends; a single loop (loop portion of 302, Figs. 18 and 19D) having proximal ends integral with the distal ends of the two shape-retaining wires of the elongated manual control, the loop having an initial size (an initial size of the loop) consistent with a diameter of a cylindrical interface between an arterial wall and a plaque deposit within an artery (The limitation “consistent with a diameter of a cylindrical interface between an arterial wall and a plaque deposit within an artery” has been interpreted as a functional limitation since a cylindrical interface between an arterial wall and a plaque deposit within an artery is part of the human body.  The initial size of the loop is consistent with or fully capable to be consistent with a diameter of a cylindrical interface between an arterial wall and a plaque deposit within an artery depending on size of the arterial wall on which it is used.); wherein the initial size of the loop is expandable to an enlarged size by the two shape-retaining wires while located at the cylindrical interface (the initial size of the loop is fully capable of expanding to an enlarged size by the two shape-retaining wires while located at the cylindrical interface similar to what is shown in Figs. 19A-19D), wherein the loop is enlarged to stretch the arterial wall away from the plaque while retaining concentricity within the artery in the initial size and in the enlarged size (the loop is enlarged to fully capable to stretch the arterial wall away from the plaque while retaining concentricity within the artery in the initial size and in the enlarged size depending on the diameter of the artery and the method of applying the system in the body), and wherein the loop is fully capable to be displaced in a distal direction to dissect the plaque deposit from a stretched wall of the artery to form an annular gap (the loop is fully capable to be displaced in a distal direction to dissect the plaque deposit from a stretched wall of the artery to form an annular gap similar to Fig. 19D). First, the ring of Evans, which formed by the single loop (loop portion of 302, Figs. 18 and 19D) and the wires (combination of proximal parts of two wire portions of 302 and 306, Figs. 18 and 19B-19E), is fully capable to strip tissue because it is a thin and slender cutting wire.  Therefore, the ring of Evans is considered as a ring stripper.  Secondly, the limitation “configured to be displaced in a distal direction to dissect the plaque deposit from a stretched wall of the artery to form an annular gap” is a functional limitation or a limitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The loop (loop portion of 302) of Evans is fully capable to be displaced in a distal direction to dissect the plaque deposit from a stretched wall of the artery to form an annular gap depending on the diameter of the artery and the method of applying the system in the body.  For example (in one scenario), in the configuration of the system as shown in Fig. 19D with loop 302 looping around the vessel wall intimal layer INT as shown or around a smaller blood vessel wall intimal layer INT, the handle 307 and the shaft 303 can be pushed forward such that the shaft 303 is pressed against the loop 302 distally (applying tension to the loop 302 in a distal direction).  When the handle 307 and the shaft 303 is pushed forward, such that the shaft 303 is pressed against the loop 302 distally, the loop 302 (which is a slender wire) is fully capable to be displaced in a distal direction to dissect the plaque deposit from a stretched wall of the artery to form an annular gap.  The Declarations of Drs. Ahn and Veith are moot / not applicable because neither of them discuss/refer to the Evans reference (US 2002/0029052).  Instead, the Declarations of Drs. Ahn and Veith were applied to other prior art cited in the Final Rejection (different Office action) dated 02/18/2020.  Third, the Final Rejection dated 09/27/2021 specifically pointed out that the loop portion of 302 of Evans (not the tool 300) is a single loop.  
	With respect to argument 4 on pages 10-12, Appellant argues that Evans does not explicitly or inherently teach/describe each and every limitation of independent claim 1 because “the Evans cutting tool 300 and cutting wire 302 are not inherently capable of being expandable to an enlarged size by the two alleged shape-retaining wires while located at a cylindrical interface or being displaced in a distal direction to dissect the plaque deposit from a stretched wall of the artery to form an annular gap.”
	The examiner disagrees.  Claim 1 is anticipated by Evans as explained above.  First, Evans clearly discloses that the initial size of the loop (loop portion of 302, Figs. 18 and 19D) is expandable to an enlarged size by the two shape-retaining wires (two wire portions of 302, Fig. 18) while located at the cylindrical interface (the initial size of the loop is fully capable of expanding to an enlarged size by the two shape-retaining wires while located at the cylindrical interface similar to what is shown in Figs. 19A-19D).  Secondly, as explained above, the loop (loop portion of 302) of Evans is fully capable to be displaced in a distal direction to dissect the plaque deposit from a stretched wall of the artery to form an annular gap depending on the diameter of the artery and the method of applying the system in the body.  For example (in one scenario), in the configuration of the system as shown in Fig. 19D with loop 302 looping around the vessel wall intimal layer INT as shown or around a smaller blood vessel wall intimal layer INT, the handle 307 and the shaft 303 can be pushed forward such that the shaft 303 is pressed against the loop 302 distally (applying tension to the loop 302 in a distal direction).  When the handle 307 and the shaft 303 is pushed forward, such that the shaft 303 is pressed against the loop 302 distally, the loop 302 (which is a slender wire) is fully capable to be displaced in a distal direction to dissect the plaque deposit from a stretched wall of the artery to form an annular gap.  Again, the ring of Evans, which formed by the single loop (loop portion of 302, Figs. 18 and 19D) and the wires (combination of proximal parts of two wire portions of 302 and 306, Figs. 18 and 19B-19E), is fully capable to strip tissue because it is a thin and slender cutting wire.  Therefore, the ring of Evans is considered as a ring stripper.  The Declarations of Drs. Ahn and Veith are moot / not applicable because neither of them discuss/refer to the Evans reference (US 2002/0029052).  Instead, the Declarations of Drs. Ahn and Veith were applied to other prior art cited in the Final Rejection dated 02/18/2020.  
	With respect to argument 5 on page 12, the same counter-arguments are applied to the arguments with respect to claims 2-5 and 15-17.
	With respect to arguments 1-3 on pages 13-14, Appellant argues that claims 18-20 are not obvious under 35 U.S.C. §103 in view of the Evans for the reason(s) provided with respect to claim 1 and Evans does not teach or suggest the limitations recited in claim 20.
The examiner disagrees.  The same counter-arguments above with respect to claim 1 are applied.  Evans discloses a ring stripper system for more efficient and more effective removal of plaque from an artery, the ring stripper system comprising: an elongated manual control (combination of proximal parts of two wire portions of 302 and 306, Figs. 18 and 19B-19E) including two shape-retaining wires (two wire portions of 302, Fig. 18) having distal ends; a single loop (loop portion of 302, Figs. 18 and 19D) having proximal ends integral with the distal ends of the two shape-retaining wires of the elongated manual control, the loop having an initial size (an initial size of the loop) consistent with a diameter of a cylindrical interface between an arterial wall and a plaque deposit within an artery (The limitation “consistent with a diameter of a cylindrical interface between an arterial wall and a plaque deposit within an artery” has been interpreted as a functional limitation since a cylindrical interface between an arterial wall and a plaque deposit within an artery is part of the human body.  The initial size of the loop is consistent with or fully capable to be consistent with a diameter of a cylindrical interface between an arterial wall and a plaque deposit within an artery depending on size of the arterial wall on which it is used.); wherein the initial size of the loop is expandable to an enlarged size by the two shape-retaining wires while located at the cylindrical interface (the initial size of the loop is fully capable of expanding to an enlarged size by the two shape-retaining wires while located at the cylindrical interface similar to what is shown in Figs. 19A-19D), wherein the loop is enlarged to stretch the arterial wall away from the plaque while retaining concentricity within the artery in the initial size and in the enlarged size (the loop is enlarged to fully capable to stretch the arterial wall away from the plaque while retaining concentricity within the artery in the initial size and in the enlarged size depending on the diameter of the artery and the method of applying the system in the body), and wherein the loop is fully capable to be displaced in a distal direction to dissect the plaque deposit from a stretched wall of the artery to form an annular gap (the loop is fully capable to be displaced in a distal direction to dissect the plaque deposit from a stretched wall of the artery to form an annular gap similar to Fig. 19D, such that the enlarged size of the loop is fully capable to be greater than the diameter of the cylindrical interface to stretch the arterial way away from the plague deposit to form an annular gap between the arterial wall and the plague deposit). Furthermore, Evans discloses, in the embodiment shown in Figs. 18-19E, substantially all the limitations of the claims as taught above.  However, Evans does not disclose a guide wire extending through the elongated sheath and configured to be concentric with the single loop while the single loop is concentric with the artery; wherein the loop is slidably disposed on the guide wire to retain concentricity within the artery.
Furthermore, regarding claims 18-20. Evans discloses, in the embodiment shown in Figs. 18-19E, substantially all the limitations of the claims as taught above.  However, Evans does not disclose a guide wire extending through the elongated sheath and configured to be concentric with the single loop while the single loop is concentric with the artery; wherein the loop is slidably disposed on the guide wire to retain concentricity within the artery.
Evans teaches, in another embodiment (either the embodiment shown in Fig. 5, or the embodiment Fig. 13), a guide wire (GW, Fig. 5 or Fig. 13) extending through the elongated sheath (106, Fig. 5 or 402, Fig. 13) and fully capable to be concentric with a single loop (105, Fig. 5 or 408, Fig. 13) while the single loop is concentric with the artery; wherein the loop is slidably disposed on the guide wire to retain concentricity within the artery (Para. [0050], Fig. 5 or Para. [0061] and Fig 13).
Before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill to the art to modify the ring stripper system shown in Figs. 18-19E of Evans to include a guide wire extending through the elongated sheath and fully capable to be concentric with a single loop; wherein the loop is slidably disposed on the guide wire as taught in the embodiment shown in either Fig. 5 or 13 of Evans in order to accurately guiding the sheath and the wire loop to the target location inside the body.  The modified system is fully capable to allow the guide wire, the sheath, and the single loop to be concentric with the artery (such as shown in Fig. 5 and 13 of Evans) depending the surgical method for the treatment and the size of the artery(such that the modified system is fully capable to remove the plague from the artery with the surgical method similar to what is as shown in Fig. 22 of the pending application with the sheath and the guidewire disposed concentrically inside the vessel and the loops extending through the wall of the intimal layer as shown Fig. 5 or 13 of the Evans besides/instead of the method shown in Figs 19B-E of Evans).  
First, the ring of Evans, which formed by the single loop (loop portion of 302, Figs. 18 and 19D) and the wires (combination of proximal parts of two wire portions of 302 and 306, Figs. 18 and 19B-19E), is fully capable to strip tissue because it is a thin and slender cutting wire.  Therefore, the ring of Evans is considered as a ring stripper.  Secondly, the limitation “single loop being expandable from an initial size to an enlarged sized… the enlarged size of the single loop is greater than the diameter of the cylindrical interface to stretch the arterial wall away from the plaque deposit to form an annular gap between the arterial wall and the plaque deposit” is a functional limitation or a limitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The loop (loop portion of 302) of Evans is fully capable to expand from an initial size to an enlarged sized… the enlarged size of the single loop is greater than the diameter of the cylindrical interface to stretch the arterial wall away from the plaque deposit to form an annular gap between the arterial wall and the plaque deposit.  For example (in one scenario), in the configuration of the system as shown in Fig. 19D with loop 302 looping around the vessel wall intimal layer INT as shown or around a smaller blood vessel wall intimal layer INT, the handle 307 and the shaft 303 can be pushed forward such that the shaft 303 is pressed against the loop 302 distally (applying tension to the loop 302 in a distal direction).  When the handle 307 and the shaft 303 is pushed forward, such that the shaft 303 is pressed against the loop 302 distally, the loop 302 (which is a slender wire) is fully capable to be displaced in a distal direction to dissect the plaque deposit from a stretched wall of the artery to form an annular gap.  The Declarations of Drs. Ahn and Veith are moot / not applicable because neither of them discuss/refer to the Evans reference (US 2002/0029052).  Instead, the Declarations of Drs. Ahn and Veith were applied to other prior art cited in the Final Rejection (different office action) dated 02/18/2020.  
Furthermore, Evans teaches, in another embodiment (either the embodiment shown in Fig. 5, or the embodiment Fig. 13), a guide wire (GW, Fig. 5 or Fig. 13) extending through the elongated sheath (106, Fig. 5 or 402, Fig. 13) and fully capable to be concentric with a single loop (105, Fig. 5 or 408, Fig. 13) while the single loop is concentric with the artery; wherein the loop is slidably disposed on the guide wire to retain concentricity within the artery (Para. [0050], Fig. 5 or Para. [0061] and Fig 13).
Before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill to the art to modify the ring stripper system shown in Figs. 18-19E of Evans to include a guide wire extending through the elongated sheath and fully capable to be concentric with a single loop; wherein the loop is slidably disposed on the guide wire as taught in the embodiment shown in either Fig. 5 or 13 of Evans in order to accurately guiding the sheath and the wire loop to the target location inside the body.  The modified system is fully capable to allow the guide wire, the sheath, and the single loop to be concentric with the artery (such as shown in Fig. 5 and 13 of Evans) depending the surgical method for the treatment and the size of the artery(such that the modified system is fully capable to remove the plague from the artery with the surgical method similar to what is as shown in Fig. 22 of the pending application with the sheath and the guidewire disposed concentrically inside the vessel and the loops extending through the wall of the intimal layer as shown Fig. 5 or 13 of the Evans besides/instead of the method shown in Figs 19B-E of Evans).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JING RUI OU/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
Conferees:
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        
/DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.